HART, J., concurring. |8I agree that this case must be affirmed. I write separately because I have analyzed the case differently than the majority. Regarding Lewis’s argument about the destruction of “potentially useful evidence,” I agree with the majority that the controlling authority is Wenzel v. State, 306 Ark. 527, 815 S.W.2d 938 (1991), and that Lewis failed to demonstrate that all of the prongs in the tripartite Wenzel analysis were satisfied. However, I believe that the case was much closer than the majority suggests. I agree with Lewis that the exculpatory value of the evidence, if any, was apparent to the police at the time of the destruction.1 Likewise, I agree that he was unable to obtain evidence comparable to the destroyed video.2 However, the record fails to show that the police acted in bad faith. Although no formal retention policy existed, there was likewise no proof that anything had occurred besides the recording being taped over on the regular thirty-day cycle. Accordingly, I believe that the case-at-bar is analogous to Autrey v. State, 90 Ark.App. 131, 204 S.W.3d 84 (2005). I decline to subscribe to Lewis’s contention that bad faith should be inferred from the lack of any official retention policy. I have also analyzed differently Lewis’s argument that the trial court erred in denying his motion for a mistrial — I believe that the situation was properly handled by the trial court. It is not apparent that the prosecutor was deliberately attempting to elicit a response from the witness that would draw undue attention to the fact that Lewis was incarcerated prior to trial. RThe question was asked to impeach the witness, essentially inquiring whether the witness might do anything she could — legally or illegally — to help her brother. Nonetheless, the trial judge cautioned the prosecutor and ended that line of questioning. It is settled law that a trial court has “wide latitude of discretion” in the control of a trial. Richmond, v. State, 302 Ark. 498, 791 S.W.2d 691 (1990). Moreover, the trial judge is in a better position to evaluate the prejudicial effect of the question than an appellate court. Id. Accordingly, I believe that we need not bar Lewis’s argument or engage in harmless-error analysis — I contend there was no trial error in denying a mistrial.  . Obviously, if the police coerced Lewis’s confession, they were aware of their actions.   . An actual video record of the events is qualitatively different from the testimony of interested parties. It had the potential to provide, to borrow a phrase from the world of football, "indisputable video evidence.”